294 U.S. 709
55 S. Ct. 509
79 L. Ed. 1244
Jesse C. DUKE, petitioner,v.The COMMITTEE on GRIEVANCES OF THE SUPREME COURT OF THE  DISTRICT OF COLUMBIA et al.*
No. 643.
Supreme Court of the United States
February 4, 1935

Mr. Jesse C. Duke, of Washington, D. C., for petitioner.


1
On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia.


2
No opinion filed in court below.


3
The motions for leave to proceed further herein in forma pauperis are denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writs of certiorari should be issued. The petitions for writs of certiorari are therefore also denied.



*
 Rehearing denied 294 U.S. 733, 55 S. Ct. 548, 79 L. Ed.